        CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


SHAWNA ARVIDSON, SHERYL                           Case No. 19‐CV‐2336 (PJS/HB)
CARLSON, and KIMBERLY STOFFEL,

                    Plaintiffs,

v.                                                               ORDER

MIDWESTONE BANK,

                    Defendant.


      Racey Rodne, Andrew J. Rorvig, and Aaron S. Eken, MCELLISTREM
      FARGIONE P.A., for plaintiffs.

      William L. Davidson, Brian A. Wood, Patrick J. Larkin, and Susan E.
      Stokes, LIND, JENSEN, SULLIVAN & PETERSON, P.A., for defendant.

      Plaintiffs Shawna Arvidson, Sheryl Carlson, and Kimberly Stoffel are current and

former employees of defendant MidWestOne Bank (“the Bank”). Plaintiffs filed this

lawsuit against the Bank after learning that Matthew Heger, one of their former co‐

employees, had hidden a video camera in the employee bathroom and surreptitiously

recorded them. This matter is now before the Court on the Bank’s motion for summary

judgment. For the reasons that follow, that motion is granted.

      The relevant facts are undisputed and well known to the parties. To briefly

summarize: Plaintiffs and Heger worked together at the Bank for several years until

Heger’s position was eliminated in December 2015 as the result of a merger. ECF
         CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 2 of 11




No. 29‐13 at 14–15; ECF No. 29‐18 at 4–5. In the spring of 2017—more than a year after

Heger left the bank—Heger’s then‐wife discovered a thumb drive containing videos of

plaintiffs and other Bank employees that Heger had recorded using a hidden camera in

the employee bathroom at the Bank. See ECF No. 34‐1 at 23–24; ECF No. 29‐4 at 16.

Heger was criminally prosecuted and eventually pleaded guilty to two counts of

interference with privacy in violation of Minn. Stat. § 609.746. ECF No. 29‐15. Plaintiffs

filed suit against the Bank in state court in August 2019. The Bank removed the case to

this Court and, following discovery, moved for summary judgment.

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A factual dispute is “material” only if its resolution might

affect the outcome of the suit under the governing substantive law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A factual dispute is “genuine” only if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id. “The

evidence of the non‐movant is to be believed, and all justifiable inferences are to be

drawn in [her] favor.” Id. at 255.

       Plaintiffs assert two claims against the Bank: negligent supervision and negligent

retention. To succeed on either claim, a plaintiff must establish that she sustained—or

was threatened with or placed in reasonable apprehension of—a physical injury.



                                            -2-
         CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 3 of 11




St. Hilaire v. Minco Prods., 288 F. Supp. 2d 999, 1010 (D. Minn. 2003) (“To maintain an

action for either negligent retention or negligent supervision, the existence of a threat, or

reasonable apprehension of actual physical injury is required.” (citation and quotation

marks omitted)).

       Plaintiffs concede that, to recover on their claims, they must prove a physical

injury or threat or apprehension thereof. ECF No. 39 at 12. Plaintiffs further concede

that they “are only presenting nonphysical injury complaints of emotional distress.” Id.

at 13. Plaintiffs maintain, however, that Heger’s act of recording them in the employee

bathroom constitutes a threat of physical injury or put them in reasonable apprehension

of future physical injury. Id.

       Plaintiffs’ assertions are unsupported by the record. Heger recorded plaintiffs

without their knowledge. Plaintiffs had no idea that they were being recorded and did not

learn about the recording until more than a year after Heger stopped working with

them. Heger testified that he no longer has access to the videos and that he never

shared them with anyone, ECF No. 34‐1 at 6–7; there is no evidence contradicting his

testimony. Heger further testified that he could not recall ever touching plaintiffs

outside of “possibly shaking their hand[s],” ECF No. 29‐13 at 19; again, there is no

evidence contradicting his testimony.




                                             -3-
         CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 4 of 11




       Plaintiffs testified that they felt extremely violated by Heger’s criminal behavior

and suffered severe emotional distress. Heger’s actions were outrageous, and the Court

does not for a moment doubt that the plaintiffs suffered severe emotional distress. But

Minnesota law is clear that emotional distress (no matter how severe) is not sufficient to

satisfy the physical‐injury requirement of negligent‐supervision and negligent‐retention

claims. See, e.g., Smith v. DataCard Corp., 9 F. Supp. 2d 1067, 1083–84 (D. Minn. 1998);

Johnson v. Peterson, 734 N.W.2d 275, 277–78 (Minn. Ct. App. 2007); Bruchas v. Preventive

Care, Inc.., 553 N.W.2d 440, 443 (Minn. Ct. App. 1996). On the record before the Court, a

reasonable jury could not find that Heger’s recording of plaintiffs without their

knowledge physically injured them, threatened to physically injure them, or put them

in reasonable apprehension of physical injury. Accordingly, the Bank is entitled to

summary judgment.

       Even if plaintiffs could satisfy the physical‐injury requirement, the Court would

still grant the Bank’s motion for summary judgment because Heger’s actions were not

reasonably foreseeable. See Doe YZ v. Shattuck‐St. Mary’s Sch., 214 F. Supp. 3d 763, 786

(D. Minn. 2016) (to recover for negligence, plaintiff must establish that the harm

suffered was foreseeable). In determining whether harm is reasonably foreseeable,

courts ask “whether the specific danger was objectively reasonable to expect, not simply

whether it was within the realm of any conceivable possibility.” Doe 175 ex rel. Doe 175



                                            -4-
           CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 5 of 11




v. Columbia Heights Sch. Dist., 873 N.W.2d 352, 360 (Minn. Ct. App. 2016) (citation and

quotation marks omitted). “In the context of . . . negligent supervision claims,

foreseeability means ‘a level of probability which would lead a prudent person to take

effective precautions.’” Id. (citation omitted). In the context of negligent‐retention

claims, the relevant inquiry is whether the employer retained “a person with known

propensities, or propensities which should have been discovered by reasonable

investigation” in a position in which it should have been foreseeable that the person

“posed a threat of injury to others.” Bruchas, 553 N.W.2d at 442 (citation omitted).

       There is no evidence that anyone at the Bank had any idea that Heger had

planted a camera in the employee bathroom. The Bank learned of Heger’s actions at the

same time that plaintiffs did—about a year after the Bank had terminated Heger’s

employment as a result of the merger. Plaintiffs allege that it was nevertheless

foreseeable that Heger would secretly record them using a hidden camera in the

employee bathroom because (1) Heger engaged in consensual sexual activity with a

coworker on the Bank premises, (2) Heger viewed pornography while at work, and

(3) Heger was copied on and contributed to sexually explicit email chains.1


       1
        Plaintiffs also allege that Heger’s conduct was foreseeable because he invited
“sexual partners” to the Bank parking lot. ECF No. 39 at 1, 10–11. This allegation is
apparently a reference to Heger’s admission to his ex‐wife that he advertised for sexual
partners online and that, although he “never met with anyone,” he directed people to
drive to the parking lot of a restaurant near the Bank so Heger could look out his
                                                                             (continued...)

                                            -5-
           CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 6 of 11




       First, with respect to Heger’s sexual activity at the Bank: Sometime prior to

Heger’s termination, the Bank received an anonymous letter purportedly from a Bank

customer complaining of “something . . . very disgusting” that occurred in a storage

room at the Bank between a teller and the man who “sits in the open office area.”2 ECF

No. 29‐5 at 24. Heger was the only man sitting in the open area at the time. Heger was

questioned about the letter’s allegations by his supervisor, Donavan McGuire. ECF

No. 29‐10 at 12. Heger denied any wrongdoing, and McGuire testified that, with

nothing to go on other than an anonymous letter making vague allegations, he felt that

further investigation was not warranted. Id. at 12–14.

       Drawing all reasonable inferences in plaintiffs’ favor, a reasonable jury could

find that the Bank knew or should have known that Heger and another employee had

engaged in consensual sexual activity in a storage room at the Bank. But this does not

make it reasonably foreseeable that Heger would hide a camera in the employee

bathroom to surreptitiously record plaintiffs and other Bank employees.


       1
        (...continued)
window at the Bank to “see if people would actually come.” ECF No. 29‐14 at 6. There
is no evidence that Heger invited potential “sexual partners” to the Bank or that the
Bank knew or should have known of Heger’s activities.
       2
        Heger testified that he does not recall engaging “in any sort of sex act inside the
bank.” ECF No. 29‐13 at 7. But another Bank employee testified that she and Heger
“hook[ed] up in the storage area at the workplace” on a single occasion. ECF No. 34‐1
at 26. For purposes of ruling on the Bank’s summary‐judgment motion, the Court
assumes that the Bank employee’s testimony is true.

                                            -6-
         CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 7 of 11




       For purposes of a negligent‐supervision claim, “alleged red flags” must be

“sufficiently similar to or indicative of” the tortious conduct to give the employer notice

that the conduct is likely to occur. Doe 175, 873 N.W.2d at 361. Sexual activity in a

workplace between two consenting coworkers is not “sufficiently similar” to planting a

hidden camera in an employee bathroom. Plaintiffs have introduced no evidence to

suggest that the former is “indicative of” the latter. See C.B. ex rel. L.B. v. Evangelical

Lutheran Church in Am., 726 N.W.2d 127, 136 (Minn. Ct. App. 2007) (finding that victim’s

frequent overnight visits with abuser, abuser’s lavishing of inappropriate and expensive

gifts on victim, and fact that victim had to be dragged kicking and screaming by her

parents to the abuser’s car were not sufficient “red flags” to make sexual abuse

foreseeable for purposes of negligent‐supervision claim). Nor have plaintiffs

introduced any evidence that engaging in consensual sexual activity in the workplace is

somehow demonstrative of “dangerous proclivities” that should have made Heger’s

later conduct foreseeable. Yunker v. Honeywell, Inc., 496 N.W.2d 419, 423 (Minn. Ct.

App. 1993); see also L.M. ex rel S.M. v. Karlson, 646 N.W.2d 537, 541, 545 (Minn. Ct. App.

2002) (finding complaints that teacher was “verbally abusive and physically rough” and

made “inappropriate comments” in front of children insufficient to make sexual abuse

foreseeable for purposes of negligent‐retention claim).




                                              -7-
           CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 8 of 11




       It bears noting that Carlson was one of the Bank employees to whom the

anonymous letter was addressed—and, in fact, first brought the letter to McGuire’s

attention. ECF No. 29‐5 at 24; ECF No. 29‐10 at 10. Notwithstanding her knowledge of

the letter’s contents, Carlson testified that she had no “concerns about [Heger] in the

workplace” and that she did not believe that Heger “had any dangerous propensities”

or “that he was sexually deviant.” ECF No. 29‐4 at 14–16. Indeed, Carlson testified that

she advocated for keeping Heger on staff at the Bank after the merger. Id. at 15–16.

Neither Carlson nor McGuire nor anyone else who read the anonymous letter would

have had any reason to believe that Heger would plant a hidden camera in the

employee bathroom.

       Second, with respect to viewing pornography: Plaintiffs have produced no

evidence that anyone at the Bank knew or had any reason to know that Heger was

viewing pornography at work until long after Heger’s position at the Bank had been

eliminated.3 The Bank had employee‐monitoring software in place during the relevant

time frame and reasonably relied on that software to prevent employees from accessing


       3
        Plaintiffs’ allegations are based on Carlson’s testimony that, after the video
recordings were discovered, computer technician Andrew Weise “said he had found
stuff on [Heger’s] computer and was constantly cleaning it,” but that Weise never
reported it to management. ECF No. 29‐4 at 36. But Weise testified that he had no
knowledge that Heger had ever viewed pornography at work, that he could remember
removing a virus from Heger’s computer on only one occasion, and that if he had
discovered pornography on Heger’s computer he would have immediately reported it
to management. ECF No. 29‐11 at 10–12, 15.

                                            -8-
          CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 9 of 11




pornography at work.4 ECF No. 29‐11 at 5–6; ECF No. 29‐19 at 3. Based on these facts, a

reasonable jury could not find that the Bank was aware or should have been aware that

Heger was accessing pornography at work.

      Moreover, even if the Bank had been aware that Heger looked at pornography on

his work computer, viewing pornography at work does not make it reasonably

foreseeable that Heger would surreptitiously record plaintiffs in the employee

bathroom. Pornography is a multibillion dollar industry. Millions of people look at

pornography, but almost none of them plant hidden cameras in the bathrooms of their

workplaces. Indeed, plaintiffs’ own expert witness testified that she is not aware of any

authority suggesting that viewing pornography is an indicator that the viewer may also

place a hidden camera in a bathroom, or an indicator that the viewer has dangerous

propensities generally. ECF No. 29‐12 at 5.

      Finally, with respect to the sexually explicit email chains: There is no question

that employees of the Bank—including not only Heger, but two of the plaintiffs in this

action (Carlson and Arvidson)—shared sexually explicit emails with each other.

See ECF No. 29‐4 at 22–32; ECF No. 29‐6 at 11–15. McGuire (Heger’s supervisor)

testified that he had no knowledge that these emails were being circulated, and Heger

testified that the emails were intentionally concealed from McGuire. ECF No. 34‐1 at 20;


      4
        Heger testified that he accessed explicit images on his work computer using
Flickr, which is a photo‐sharing website. ECF No. 34‐1 at 4.

                                           -9-
           CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 10 of 11




ECF No. 29‐13 at 6–7. Given that two plaintiffs helped to conceal these emails from the

Bank, plaintiffs’ argument that the Bank nevertheless should have discovered the emails

rings hollow.

       But even assuming that the Bank knew or should have known about these

emails, Heger’s participation did not make his conduct foreseeable. Risqué emails are

common in the workplace; hidden cameras in workplace bathrooms are almost unheard

of. Carlson and Arvidson themselves testified that, although they received the emails

and saw the content that Heger and others were sharing, they were stunned to learn

that Heger had secretly recorded them in the employee bathroom.5 The evidence in the

record is that everyone was shocked when they learned of Heger’s crimes—including

those who knew him best at home (such as his then‐wife) and those who knew him best

at work (such as Carlson).

       Because the facts known to the Bank during the period of Heger’s employment

did not raise the types of “red flags” that would “‘lead a prudent person to take

effective precautions,’” the Bank is entitled to summary judgment on plaintiffs’

negligent‐supervision claim. Doe 175, 873 N.W.2d at 360 (citation omitted). And



       5
        See ECF No. 29‐4 at 33 (Carlson testifying that despite the content of the emails,
she did not think that Heger had “dangerous propensities” or that he was “sexually
deviant”); ECF No. 29‐6 at 6, 10, 17 (Arvidson testifying that she had no “complaints or
concerns” about Heger, that “nobody would have ever expected” him to hide a camera
in the bathroom, and that she was “stunned” to learn that he had done so).

                                           -10-
        CASE 0:19-cv-02336-PJS-HB Doc. 45 Filed 03/31/21 Page 11 of 11




because these facts were insufficient to put the Bank on notice that Heger had some

“propensity” or “dangerous proclivity” that made the threat he posed to others

foreseeable, the Bank is also entitled to summary judgment on plaintiffs’

negligent‐retention claim. Bruchas, 553 N.W.2d at 442; Yunker, 496 N.W.2d at 423.

                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s motion for summary judgment [ECF

No. 26] is GRANTED and this action is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: March 31, 2021                       s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -11-
